 
 
Exhibit 10.6.1
 
 
CHANGE ORDER NUMBER 123108MV
TO
ENGINEERING, PROCUREMENT AND
CONSTRUCTION SERVICES
FIXED PRICE CONTRACT
LOCATION: MT. VERNON, INDIANA


 
THIS CHANGE ORDER (“Change Order”) is made and entered into effective as of
December 31, 2008 (the “Effective Date”) by and between Aventine Renewable
Energy – Mt. Vernon, LLC (“Owner”) and Kiewit Energy Company (“Kiewit”).
 
WHEREAS, Owner and Kiewit are parties to that certain Engineering, Procurement
and Construction Services Fixed Price Contract dated May 31, 2007 (the
“Contract”); and
 
WHEREAS, pursuant to Article 6 of the Contract, Owner provides the following as
written direction to Kiewit to make certain changes in the Work, and Kiewit by
its signature below accepts such direction.
 
 
1.
Capitalized terms not defined herein shall have the meaning set forth in the
Contract.

 
 
2.
Pursuant to Section 9.5 of the Contract, Owner directed Kiewit to suspend the
Work on the Plant as of the Effective Date (the “Date of Suspension”).

 
 
3.
Pursuant to the terms of the Contract, Owner owes Kiewit $7,934,615 (subject to
the Dispute Resolution procedures referenced below), which amount includes
$6,685,431 not previously invoiced for the agreed progress of the Work completed
as of November 14, 2008, $241,159 for sales and use taxes, and $1,008,025 for
the agreed progress of the Work completed as of December 31, 2008.  Such amount
is due and owing to Kiewit as of December 31, 2008, and may be subject to
adjustment which may be mutually agreed upon by Kiewit and Owner or determined
pursuant to the Dispute Resolution procedures set forth in Article 18 of the
Contract.  Such amount shall be paid by Owner to Kiewit in accordance with the
payment schedule set forth in Section 12 below.  Nothing contained in the Change
Order shall be deemed to constitute the creation of indebtedness of Owner under
any of its loan documents and the amount owing hereunder arose in the ordinary
course of business of Owner.

 
 
4.
In addition to the amounts Owner owes Kiewit in Section 3, the parties agree
that Owner shall pay Kiewit the following:  (i) Kiewit’s costs, with no profit
or mark-up to be paid by Owner, associated with the directed suspension of the
work in the lump sum amount of $2,936,600, and (ii) $2,000,000 as an allowance
for the amounts invoiced by Kiewit’s subcontractors and material subcontractors
(collectively the “Subcontractors”) for such Subcontractors’ suspension costs,
plus a mark-up of twenty percent (20%) of such invoiced costs (“Subcontractors’
Suspension Costs”), which amounts, to the extent not disputed by Owner, shall be
paid by Owner to Kiewit in accordance with the payment schedule set forth in
Section 12 below.  Such amount includes payment for the Suspension Services
defined below.  Kiewit will work with Owner, and shall allow Owner to work with
Kiewit’s Subcontractors (to the extent allowed under the terms of such
subcontracts), in an effort to reduce the Subcontractors’ Suspension
Costs.  Disputes regarding the validity or amount of the Subcontractors’
Suspension Costs

 

--------------------------------------------------------------------------------

 
 
 
claims and Kiewit invoice(s) based thereon will be resolved pursuant to Article
18 of the Contract.

 
 
5.
If the total Subcontractors’ Suspension Costs exceed the allowance provided for
in Section 4 above, the additional amount of Subcontractors’ Suspension Costs in
excess of the allowance shall be added to the amount owed by Owner to Kiewit
pursuant to this Change Order and shall be paid as an additional payment on June
30, 2009 in accordance with the provisions of Section 12 below.  If the total
Subcontractors’ Suspension Costs do not exceed the allowance provided for in
Section 4 above, Kiewit will credit the difference between the allowance and the
actual Subcontractors’ Suspension Costs to the last amounts payable to Kiewit in
accordance with Section 12 of this Change Order.

 
 
6.
Owner and Kiewit agree that the Work may be suspended for up to 180 days from
the Date of Suspension (the “Suspension Period”).  If Owner is not in default of
the payment obligations specified in this Change Order, Owner may terminate the
Suspension Period and direct Kiewit to resume construction of the Work following
the delivery to Kiewit of (i) 10 days advance written notice to resume the Work
and (ii) reasonable evidence reasonably satisfactory to Kiewit that Owner can
satisfy the remaining financial obligations of this Change Order and the
Contract and (iii) payment in full of all remaining amounts payable under this
Change Order (without consideration of the schedule in Section 12 below);
provided, however, that nothing in this Change Order shall be construed to limit
or restrict Kiewit’s entitlement to an equitable adjustment to the Contract Sum
arising from the suspension (including costs associated with re-mobilization and
rescheduling of the Work) and the Schedule in connection with such suspension in
accordance with Article 6 of the Contract.

 
 
7.
If the Suspension Period expires without the Owner’s termination of the
Suspension Period in accordance with the terms of the Contract and this Change
Order, the Contract shall be deemed to have been terminated for the Owner’s
convenience under Section 9.4 of the Contract, and Owner shall pay Kiewit any
amounts due Kiewit under Section 9.4 of the Contract and all remaining payments
due under this Change Order (without consideration of the schedule in Section 12
below);  provided there shall be no duplication of payments under Section 9.4 of
the Contract and this Change Order.  Notwithstanding the provision contained in
the first sentence of Section 9.4, Owner may enter into a contract with another
entity to complete construction of the Plant, if Owner has made all payments due
Kiewit under Section 9.4 of the Contract and all remaining payments due under
this Change Order; provided there shall be no duplication of payments under
Section 9.4 of the Contract and this Change Order.

 
 
8.
During the Suspension Period, all Contract milestone dates and Schedule
deadlines are tolled and, in the event of re-mobilization, shall be
reestablished by change order pursuant to Article 6 of the Contract; provided,
however, that in the event of such remobilization, Kiewit shall be excused from
the notice requirements contained in Sections 6.2 and 6.3 of the Contract.  The
amounts set out in Sections 3, 4 and 5 above and the rental payments or
demobilization costs for the Cranes as set forth in Section 15 below shall be
the only amounts due to Kiewit for costs associated with the Suspension Period;
provided that nothing in this sentence shall preclude Kiewit from entitlement to
a change order as set forth in Section 6 above in the event the Suspension
Period is terminated.

 
 
9.
For so long as Owner complies with the payment provisions of this Change Order,
Kiewit will

 
2

--------------------------------------------------------------------------------

 
 
 
provide qualified personnel on the Plant Site to perform necessary maintenance
of equipment in accordance with equipment manufacturer’s operation and
maintenance manuals (collectively the “Suspension Services”) during the
Suspension Period.  Other than the Suspension Services, Kiewit has no obligation
during the Suspension Period to continue performance of the Work at the Plant
Site.  During the Suspension Period, Kiewit shall have no obligation to comply
with the requirements of 10.2 (Security), 11.1 (Kiewit Representatives), 11.3
(Project Reviews and Approvals) and 20.11 (Time is of the Essence) and, except
to the extent that Kiewit has previously received payment or receives funds from
the Owner in accordance with the payment schedule set out in Section 12, Kiewit
shall be excused from any requirement under the Contract to keep the project
lien free with respect to those liens filed by Subcontractors which represent
amounts unpaid under such subcontract, after the Suspension Date, but not yet
due and owing under the terms of the subcontract, or to indemnify and/or
reimburse the Owner with respect to such liens.  During the performance of the
Suspension Services, Owner shall have access to the Plant Site, but in no event
shall Owner be entitled to modify the Work completed to the Date of Suspension
nor shall Owner be entitled to operate any equipment existing on the Plant Site
without Kiewit’s prior written consent.
       
10.
Kiewit has provided an irrevocable letter of credit in lieu of retainage per
Section 8.3 of the Contract.  Within three (3) business days after full
execution of this Change Order, Owner shall return such letter of credit to the
issuing bank, and instruct the issuing bank that Owner is returning the letter
of credit for cancellation.
       
11.
The Owner hereby waives the requirements in the Contract for retainage or a
letter of credit in lieu of retainage.  Notwithstanding any provision in the
Contract to the contrary, retainage shall not be withheld from any amounts
described in this Change Order or any amounts due under the Contract thereafter.
       
12.
In consideration of the agreements and forbearances contained in this Change
Order, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and notwithstanding that all
amounts described in this Change Order in Section 3 4 and 5 above are presently
due and owing to Kiewit (subject to dispute resolution under the Contract),
Kiewit agrees to forebear from exercising its remedies under the Contract for
non-payment, other than its rights to file mechanic’s and materialman’s liens
against the Project, for so long as Owner makes the following payments in strict
accordance with the deadlines below by wire transfer of immediately available
funds to a bank to be selected by Kiewit, as follows:

 
 
a.
Three Million Five Hundred Thousand Dollars ($3,500,000) on or before December
31, 2008;

 
 
b.
One Million Eighty Thousand Dollars ($1,080,000) on or before January 31, 2009;

 
 
c.
One Million Eight Hundred Thousand Dollars ($1,800,000) on or before February
27, 2009;

 
 
d.
One Million Eight Hundred Thousand Dollars ($1,800,000) on or before March 31,
2009;

 
3

--------------------------------------------------------------------------------


 
 
e.
One Million Eight Hundred Thousand Dollars ($1,800,000) on or before April 30,
2009;

 
 
f.
One Million Eight Hundred Thousand Dollars ($1,800,000) on or before May 29,
2009; and

 
 
g.
Remaining balance on June 30, 2009.

 
 
 
Such payments shall be first credited against the amounts due and owing for
Kiewit’s suspension costs and the Subcontractors’ Suspension Costs, and
thereafter to amounts due to Subcontractors under the terms of such subcontract,
and thereafter to the amounts described in Sections 3 and 5 of this Change
Order.  In addition to the provisions of Section 9.3 of the Contract, in the
event Owner fails to make a payment described in this Section 12 when due,
Kiewit may terminate the Contract three (3) business days after providing
written notice of such failure to Owner, unless cured within that period.  Such
termination shall be considered a termination for Owner’s convenience under
Section 9.4 of the Contract, Kiewit shall have no obligation to exercise
forbearance under this Change Order, and all remaining amounts due under Section
9.4 of the Contract and under this Change Order shall be immediately due and
payable to Kiewit (without consideration of the schedule in Section 12
below);  provided there shall be no duplication of payments under Section 9.4 of
the Contract and this Change Order.  Notwithstanding the provision contained in
the first sentence of Section 9.4, Owner may enter into a contract with another
entity to complete construction of the Plant, if Owner has made all payments due
Kiewit under Section 9.4 of the Contract and all remaining payments due under
this Change Order (without consideration of the schedule in Section 12 below);
provided there shall be no duplication of payments under Section 9.4 of the
Contract and this Change Order.  Time is of the essence of this Change Order.
       
13.
Nothing in this Change Order shall preclude Kiewit from filing a mechanic’s and
materialman’s lien against the Plant Site for the amounts unpaid, whether or not
due under the Contract as modified by this Change Order. In the event any
payment under the Contract or this Change Order is determined to be a
preferential transfer and is required to be disgorged by Kiewit, the parties
agree that any waiver of mechanic’s lien rights provided by Kiewit shall be
rescinded, invalid, and of no further force and effect.
       
14.
(a)           In the event Owner terminates the Suspension Period as provided
above, Owner and Kiewit will negotiate a change order pursuant to Article 6 of
the Contract; provided, however, that Kiewit shall have no obligation to so
remobilize or recommence the Work unless and until Owner has paid in full all
amounts due to Kiewit under this Change Order (without consideration of the
schedule in Section 12 below).  In such event, Kiewit will provide to Owner both
a cost plus and a fixed price option at a negotiated profit margin for the
remaining work to be performed in sufficient detail to allow a meaningful
analysis of the options.
          (b)           Following any resumption of and completion of the Work,
and subject to the other provisions of the Contract, Kiewit warrants to Owner
pursuant to Section 12.1 of the Contract that the Plant will be free from
defects in design, material and workmanship (other than design, material and
workmanship provided by Subcontractors) until twelve (12) months from
Substantial Completion, as such date may be extended as the result of the
suspension and that the Plant will be free from defects in design, material and
workmanship provided by the

 
4

--------------------------------------------------------------------------------


 

    Subcontractors until twelve (12) months from the originally scheduled
Substantial Completion Date of March 27, 2009.  Kiewit shall have no
responsibility to correct or address defects in design, materials or workmanship
provided by Subcontractors which are discovered after March 27, 2010, unless
such Subcontractor warranties already extend past such date or are extended at
Owner’s expense as provided in 14(c) below.           (c)           Following
any resumption of the Work and before March 27, 2010, Kiewit will provide Owner
with the costs associated with extending Subcontractor warranties beyond March
27, 2010, to the extent such information is available.  If Owner elects to
extend any Subcontractors’ warranties beyond the existing warranty periods,
Kiewit shall cooperate with Owner in obtaining any such extensions and Owner
shall pay the costs associated with obtaining any such extension(s).        
15.
Owner will retain the Tower Crane and Crawler Crane (the “Cranes”) on site and
pay rental at a total amount of $260,000 for the 180 day Suspension Period (for
both Cranes, which total amount is included in the calculation of Kiewit’s
suspension costs in Section 4 of this Change Order.  After the initial 26 weeks
the rental for the Cranes shall be as negotiated between Owner and
Kiewit.  Owner will have the option, upon written notice to Kiewit, to pay an
agreed demobilization fee in lieu of continuing to pay rent of $5,000 per Crane
per week for said Cranes, in which event the amount of rent paid by Owner
through the date of demobilization shall be credited against the demobilization
fee.  However, in the event of demobilization of the Cranes, Owner will continue
to pay the rental costs set out in this Section 15 for a period not to exceed
six (6) weeks, or until Kiewit has otherwise rented the Cranes, if earlier.
       
16.
Notwithstanding its obligation to provide and maintain Builder’s Risk insurance
under Section 14.3(c) of the Contract, in the even the Builder’s Risk insurance
policy in effect for the Plant Site is canceled by Owner, and Owner includes the
Plant Site and Work situated thereupon in its permanent property insurance
program, Owner shall be deemed to be in compliance with its obligations under
Section 14.3(c) of the Contract during the Suspension Period, provided that (i)
Kiewit and its Subcontractors are named as additional insured under Owner’s
permanent property insurance program with waiver of subrogation in their favor,
and (ii) such permanent property insurance program is reasonably acceptable to
Kiewit and (iii) such permanent property insurance is maintained during the
Suspension Period.  Prior to and as an additional condition to any Kiewit
remobilization to the Plant Site and recommencement of Work at the Plant Site
following the Suspension Period, Owner shall provide and maintain the Builder’s
Risk policy as required by Section 14.3(c).
       
17.
In the event Owner cancels the existing Builder’s Risk insurance policy in
effect for the Plant Site and otwithstanding any contrary provision in the
Contract, care, on the effective date of such cancelation of Builder’s Risk
policy, the care, custody and control of, and risk of loss to the Work located
at the Plant Site, or any part thereof, including the Equipment shall be with
Owner as of and during the Suspension Period, and Owner shall be responsible for
and shall pay any and all related insurance deductibles with respect to
same.  Notwithstanding the foregoing sentence, Kiewit will be held responsible
for any damage (i) to such Work, whether completed or ongoing, occurring during
the provision of the Suspension Services or (ii) to the Owner’s existing
structures, materials, or equipment adjacent to or on the Plant Site, in the
case of (i) and (ii) to the extent arising from any gross negligence or willful
misconduct of Kiewit,

 
5

--------------------------------------------------------------------------------


 

    Kiewit’s agents or employees, Subcontractors or Subcontractors’ agents or
employees.  Kiewit shall perform the repair or replacement of any such damaged
Work, structures, materials, or equipment at Owner’s direction, and subject to
the preceding sentence, at Owner’s sole cost and expense and upon advance
payment for Kiewit’s services.  Owner shall release and hold Kiewit harmless
from liability to Owner for any loss or damage to such Work not caused by the
gross negligence or willful misconduct of Kiewit, Kiewit’s agents or employees,
Subcontractors or Subcontractors’ agents or employees.  Owner will cause its
insurers to issue a waiver of subrogation in favor of Kiewit and its
Subcontractors of any tier consistent with the rights and obligations of this
Article.        
18.
Effective December 31, 2008, Owner will assume all responsibility and cost
associated with the requirements of the Mt. Vernon Stormwater Pollution and
Prevention Plan (SWPPP).  All available inspection and corrective action reports
developed by Kiewit dated November 2007 through December 2008 shall be provided
to Owner per the requirements of the SWPPP.  Upon the effective date of the
notice to proceed with remobilization of the Work, Kiewit will resume
responsibility for the requirements of the SWPPP.
       
19.
Within ten (10) days of the Effective Date, Owner shall cause its parent
guarantor, Aventine Renewable Energy Holdings, Inc., to provide a written
consent to this Change Order, and Kiewit shall cause its parent guarantor,
Kiewit Energy Group Inc. (formerly known as Kiewit Energy Ltd.) to provide a
written consent to this Change Order.
       
20.
This Change Order may be executed by Kiewit and Owner in any number of
counterparts, each of which shall be deemed an original instrument, but all of
which together shall constitute one and the same instrument.  Execution can be
evidenced by fax signatures with original signature pages to follow in due
course.

 
IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed
effective as of December 31, 2008.
 

AVENTINE RENEWABLE ENERGY - MT VERNON, LLC    
KIEWIT ENERGY COMPANY
                          By: /s/ Jeffrey A. Moery    
By:
/s/ Brad Kaufman   
Name:   
Jeffrey A. Moery    
Name:    
Brad Kaufman  
Title:
V.P. Tech. Services    
Title:
President                                                                       
                             

 
6
 

--------------------------------------------------------------------------------